Citation Nr: 1024734	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an innocently acquired 
psychiatric disorder other than PTSD.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.  

This case initially came before the Board of Veterans' Appeals 
(the Board) on appeal from an August 2002 rating decision of the 
RO. 

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in January 2006.  A 
transcript of the hearing is associated with the claims folder. 

In February 2006 and June 2009, the Board remanded the case for 
the purpose of obtaining additional records from the Veteran.  
However, following the most recent action, VA appears to have 
been unable to contact the Veteran in connection with his claim.  

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The Court found that such an appellant did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in this case, VA must address whether the Veteran has a 
psychiatric diagnosis, other than PTSD, that had its clinical 
onset during the Veteran's active service. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran should be afforded a VA examination to determine 
whether he currently has a diagnosis of PTSD due to a verified 
stressor event.  The Veteran asserts that his PTSD is due to 
working at Walter Reed Medical Center as a records clerk when he 
ate meals in the dining hall with injured and disabled soldiers 
and heard their stories about combat in the Republic of Vietnam.  

The Veteran's DD Form 214 shows that he was stationed at Walter 
Reed Medical Center and his military occupation specialty was 
corpsman.  The personnel records show that he was medical 
specialist and was stationed at Fort Detrick, Maryland from 
August 1969 to June 1970.  He also reports working as a records 
clerk at Walter Reed Medical Center.  

The submitted Vet Center records in this case do reflect a 
diagnosis of PTSD.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
DSM-IV as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid diagnosis of 
PTSD requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  See DSM-IV, 309.81 (a). 

The Board finds that a VA psychiatric examination should be 
performed in this case to ascertain if the Veteran meets the 
diagnostic criteria for PTSD due to a specific event that meets 
the requirements of a traumatic event in accordance with DSM-IV.    

The VA treatment records also show diagnoses of chronic 
depression, depressive disorder and major depression.  The 
Veteran in this regard should be afforded an opportunity to 
submit additional medical records that tend to relate the onset 
of any innocently acquired psychiatric disorder to his period of 
active service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran in this regard is shown to have received treatment 
for his psychiatric disorders with the VA healthcare system.  VA 
records dated from October 2003 to October 2004 are on file.  The 
RO should obtain any outstanding treatment records from VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).

In order to afford every consideration to the Veteran, the Board 
finds that another attempt should be made to contact him in order 
to carry out necessary action in connection with his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain all 
non-VA medical records referable to his 
treatment any innocently acquired 
psychiatric disorder.  The letter should 
request sufficient information to identify 
the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claim.    

2.  The RO also should obtain any 
outstanding clinical records referable to 
treatment received by the Veteran for any 
innocently acquired psychiatric disorder 
from VA.  These should be incorporated into 
the Veteran's claims file.

3.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the PTSD or 
any other innocently acquired psychiatric 
disorder.  The claims folder, including a 
copy of this REMAND, must be made  
available to and reviewed by the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report all 
current diagnoses.  

If a diagnosis of PTSD is rendered based on 
examination, the VA examiner must identify 
a specific in-service stressor that was 
sufficient to meet the diagnostic criteria.   
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

If indicated, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any other 
innocently acquired psychiatric disability 
had its clinical onset during the Veteran's 
period of active service.  The examiner 
should provide a complete rationale for any 
opinion rendered.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
appropriate time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



